IN THE COURT OF APPEALS OF NORTH CAROLINA

                                          No. COA15-1114

                                        Filed: 17 May 2016

Buncombe County, No. 12 JA 256

IN THE MATTER OF: A.C.




      Appeal by respondent-mother from order entered on or about 15 July 2015 by

Judge Andrea F. Dray in District Court, Buncombe County. Heard in the Court of

Appeals 18 April 2016.


      Buncombe County Department of Social Services, by John C. Adams, for
      petitioner-appellee.

      Sydney Batch, for respondent-appellant.

      Leake & Stokes, by Jamie A. Stokes, for intervenor-appellee.

      Amanda Armstrong, for guardian ad litem.


      STROUD, Judge.


      Respondent-mother appeals from a “Review Order” granting sole legal and

physical custody of her daughter “April”1 to April’s maternal aunt (“intervenor”) and

scheduling a permanency planning hearing in accordance with N.C. Gen. Stat. § 7B-

906.1(a) (2015). We affirm.


      1   The parties stipulate to the use of this pseudonym to protect the juvenile’s identity.
                                     IN RE: A.C.

                                  Opinion of the Court



      April was born out of wedlock to respondent-mother and respondent-father in

November 2011. Respondent-father has a history of involvement with Buncombe

County Department of Social Services (“DSS”) stemming from his substance abuse

and reports of sexual abuse involving his three older daughters, who are April’s half-

sisters. Respondent-father’s three daughters had been adjudicated neglected in 2003

and were in the custody of their paternal grandmother at the time of April’s birth.

      On 2 May 2012, DSS received a child protective services (“CPS”) report

regarding April and her half-sisters. An investigation revealed that respondent-

father, respondent-mother, and April had moved into the home of the paternal

grandmother in violation of a court order prohibiting unsupervised contact between

respondent-father and his three older daughters.

      Rather than obtain a separate residence from respondent-father, respondent-

mother agreed to place five-month-old April in kinship care with intervenor on 4 May

2012. DSS did not seek nonsecure custody of the child but filed a petition alleging

she was a neglected juvenile on 24 August 2012.           The petition summarized

respondent-father’s CPS history and alleged that the paternal grandmother had

revealed respondent-father was bathing with April “all the time” in her home. The

paternal grandmother also acknowledged that two of April’s half-sisters had

previously disclosed sexual abuse by respondent-father after bathing with him.




                                         -2-
                                            IN RE: A.C.

                                         Opinion of the Court



      Respondent-mother gave birth to April’s sister “Megan”2 in October 2012.

Megan immediately joined her sister in a kinship placement with intervenor.

      The trial court adjudicated April a neglected juvenile in March 2013. At

disposition, the court found that respondent-father was incarcerated for violating

probation and had “abused drugs while living in the home with respondent mother.”

The court maintained respondents’ legal custody of April but concluded that she

should remain in her placement with intervenor.                       The court concluded that

respondent-mother “is capable of providing proper care and supervision for [April] in

a safe home when the respondent father is not in the home.”                     It ordered that

respondent-mother have one hour per week of supervised visitation with April and

authorized additional supervised or unsupervised visitation for respondent-mother

at the discretion of the Child and Family Team “so long as respondent father is not

in the home.” The court subsequently established a permanent plan for April of

“prevention of out of home placement.”

      At a review hearing on 6 November 2013, and by written order entered 24

January 2014, the trial court granted sole legal and physical custody of April to

respondent-mother.          Though noting that respondent-mother “has not taken

advantage of [her] opportunity to visit with [April,]” the court found she was residing

with April’s maternal grandfather, had full-time employment, and was scheduled to



      2   We use this pseudonym to protect the juvenile’s identity.

                                                 -3-
                                      IN RE: A.C.

                                   Opinion of the Court



begin parenting classes. Respondent-mother had also obtained a domestic violence

protective order against respondent-father. Because “[t]he conditions that led to the

involvement of [DSS] have been addressed[,]” the court concluded that “the

respondent mother is willing and able to provide adequate care [of April] in a safe

environment[.]” Respondent-mother was ordered to complete a parenting class and

“engage in mental health counseling with [April] and follow all treatment

recommendations.” The court granted respondent-father one hour of visitation per

week at the Family Visitation Center. The court waived further review hearings and

relieved DSS of its responsibilities in the case but retained jurisdiction pursuant to

N.C. Gen. Stat. § 7B-201 (2013).

      Despite receiving sole legal and physical custody of April in November 2013,

respondent-mother left the child in intervenor’s care.        On 29 October 2014,

respondent-father filed a motion in the cause to enforce his visitation rights as

established by the 24 January 2014 review order. The trial court entered an order on

11 December 2014, reopening the case and setting respondent-father’s motion for

hearing the week of 9 February 2015.

      On 19 December 2014, respondent-mother and her boyfriend (“Mr. C.”) drove

to April’s daycare, presented a copy of the 24 January 2014 review order, and removed

April. The daycare staff contacted intervenor, who asked respondent-mother to bring

April home.   Respondent-mother refused and informed intervenor that she also



                                          -4-
                                    IN RE: A.C.

                                 Opinion of the Court



intended to take custody of Megan. Intervenor agreed to meet respondent-mother at

the Madison County Sheriff’s Department the following day to surrender Megan.

When intervenor arrived at the sheriff’s office with Megan, respondent-mother had

been jailed on an outstanding warrant for nonpayment of child support owed to

intervenor.   Respondent-mother refused to allow April and Megan to return to

intervenor’s care and directed that they be given to their maternal grandmother.

Respondent-mother was released from jail later that day when Mr. C. paid her

outstanding child support balance of $2,675.55.

      On 22 December 2014, intervenor filed a complaint in the District Court in

Madison County seeking immediate, temporary, and permanent custody of April and

Megan. The court entered an ex parte order granting immediate custody to intervenor

on 22 December 2014.      At a hearing on 2 January 2015, however, the court

determined that it lacked jurisdiction over April in light of the pending proceedings

in Buncombe County. The court granted intervenor temporary legal and physical

custody of Megan, finding that respondent-mother and respondent-father had

“abandoned” Megan. April was restored to respondent-mother’s physical custody on

2 January 2015.

      On or about 6 January 2015, intervenor filed a “Motion to Reopen, Motion to

Intervene, and Motion in the Cause for Child Custody” in the juvenile proceeding in

Buncombe County. (Original in all caps.) The motion alleged “a substantial change



                                        -5-
                                      IN RE: A.C.

                                   Opinion of the Court



in circumstances” since the 24 January 2014 order granted respondent-mother sole

custody of April. Intervenor claimed respondent-mother and respondent-father had

“abrogated their constitutionally protected paramount status as the parents of

[April]” and were each unfit to care for her.

      On 7 January 2015, the trial court entered an ex parte order granting

intervenor immediate custody of April but later struck its order and returned April

to respondent-mother after a hearing on 21 January 2015. The court subsequently

allowed intervenor’s motion to intervene as April’s caretaker under N.C. Gen. Stat. §

7B-401.1(e) (2015), but maintained April in respondent-mother’s custody pending a

hearing on intervenor’s motion in the cause. On 11 March 2015, the District Court

in Madison County granted respondent-mother eight hours per week of supervised

visitation with Megan but maintained Megan in intervenor’s legal and physical

custody.

      The District Court in Buncombe County heard twelve days of evidence and

argument between 26 March and 27 May 2015 on the intervenor’s motion to modify

custody of April. On 24 April 2015, the trial court entered an interim order granting

intervenor weekend visitation with April. On or about 15 July 2015, the trial court

entered a “Review Order” granting intervenor “the sole legal and physical custody of

[April]” and scheduling a permanency planning hearing for the 2 November 2015

term. Based on detailed findings of fact spanning fourteen pages and seventy-four



                                          -6-
                                      IN RE: A.C.

                                   Opinion of the Court



numbered paragraphs, the court concluded that (1) since being awarded sole legal

and physical custody of April on 6 November 2013, respondent-mother “has acted in

a manner inconsistent with her constitutionally protected paramount status as a

parent of [April;]” (2) “[t]here has been a substantial change in circumstances

affecting the general welfare and best interest of [April]” since the Review Order

[rendered] at the [6 November] 2013 hearing[;]” (3) respondent-mother is “unfit at

this time to exercise the primary physical custody of [April;]” and (4) “it is in the best

interest of [April] that her sole care, custody and control should be awarded to the

intervenor . . . subject to visitation with the respondent parents[.]” Respondent-

mother filed timely notice of appeal pursuant to N.C. Gen. Stat. § 7B-1001(a)(4)

(2015).

                               I. Standards of Review

      When the trial court awarded respondent-mother sole legal and physical

custody of April on 24 January 2014, it did not enter a civil custody order pursuant

to N.C. Gen. Stat. § 7B-911 (2013), but retained juvenile court jurisdiction pursuant

to N.C. Gen. Stat. § 7B-201 (2013). By allowing April’s caretaker to intervene and

seek custody of April from respondent-mother, the court was obliged to resolve a

custody dispute between a parent and a nonparent in the context of a proceeding

under Chapter 7B. See, e.g., In re B.G., 197 N.C. App. 570, 571-75, 677 S.E.2d 549,

550-53 (2009). Our review of the 15 July 2015 “Review Order” thus requires recourse



                                          -7-
                                     IN RE: A.C.

                                  Opinion of the Court



to legal principles typically applied in custody proceedings under N.C. Gen. Stat.

Chapter 50, in addition to those governing abuse, neglect, and dependency

proceedings under Chapter 7B.

      The following standard of review applies to a trial court’s order entered after a

review hearing under N.C. Gen. Stat. § 7B-906.1:

                    Our review of a permanency planning order is
             limited to whether there is competent evidence in the
             record to support the findings and whether the findings
             support the conclusions of law. The trial court’s findings of
             fact are conclusive on appeal when supported by any
             competent evidence, even if the evidence could sustain
             contrary findings. In choosing an appropriate permanent
             plan under N.C. Gen. Stat. § 7B-906.1 (2013), the juvenile’s
             best interests are paramount. We review a trial court’s
             determination as to the best interest of the child for an
             abuse of discretion. Questions of statutory interpretation
             are questions of law, which are reviewed de novo by an
             appellate court.

In re J.H., ___ N.C. App. ___, ___, 780 S.E.2d 228, 238 (2015) (citations and quotation

marks omitted). Unchallenged findings of fact are deemed to be supported by the

evidence and are binding on appeal. Koufman v. Koufman, 330 N.C. 93, 97, 408
S.E.2d 729, 731 (1991). Moreover, erroneous findings that are unnecessary to support

the trial court’s conclusions of law may be disregarded as harmless. See In re T.M.,

180 N.C. App. 539, 547, 638 S.E.2d 236, 240-41 (2006).

      The U.S. Constitution’s Due Process Clause protects a “parent’s paramount

constitutional right to custody and control of his or her children.” Adams v. Tessener,



                                         -8-
                                            IN RE: A.C.

                                         Opinion of the Court



354 N.C. 57, 62, 550 S.E.2d 499, 503 (2001). This protection ensures that “the

government may take a child away from his or her natural parent only upon a

showing that the parent is unfit to have custody . . . or where the parent’s conduct is

inconsistent with his or her constitutionally protected status[.]”                    Id. (citations

omitted). “While this analysis is often applied in civil custody cases under Chapter

50 of the North Carolina General Statutes, it also applies to custody awards arising

out of juvenile petitions filed under Chapter 7B.” In re D.M., 211 N.C. App. 382, 385,

712 S.E.2d 355, 357 (2011).

       The Due Process Clause further requires that “a trial court’s determination

that a parent’s conduct is inconsistent with his or her constitutionally protected

status must be supported by clear and convincing evidence.”3 Adams, 354 N.C. at 63,

550 S.E.2d at 503 (citing Santosky v. Kramer, 455 U.S. 745, 747-48, 71 L. Ed. 2d 599,

603 (1982)). “The clear and convincing standard requires evidence that should fully

convince. This burden is more exacting than the preponderance of the evidence

standard generally applied in civil cases, but less than the beyond a reasonable doubt

standard applied in criminal matters.” Scarborough v. Dillard’s, Inc., 363 N.C. 715,

721, 693 S.E.2d 640, 643 (2009) (citations and quotation marks omitted), cert. denied,

563 U.S. 988, 179 L. Ed. 2d 1211 (2011).                Our inquiry as a reviewing court is



       3 We note the trial court made all of its findings of fact by the requisite “clear, cogent and
convincing evidence” standard. (Original in bold and all caps.) Cf. David N. v. Jason N., 359 N.C. 303,
307, 608 S.E.2d 751, 754 (2005) (“remand[ing] for findings of fact consistent with this standard”).

                                                 -9-
                                     IN RE: A.C.

                                  Opinion of the Court



“ ‘whether the evidence presented is such that a [fact-finder] applying that

evidentiary standard could reasonably find’ ” the fact in question. Id., 693 S.E.2d at

644 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 91 L. Ed. 2d 202, 216

(1986)).

                          II. Evidence of Prior Events

      Respondent-mother first claims that the trial court erred in relying on

“irrelevant evidence” to support its conclusions of law that she acted inconsistently

with her constitutionally protected status as a parent, that she was unfit to have

custody of April, and that there had been a substantial change in circumstances since

the 24 January 2014 review order. (Original in all caps.) She contends that the court

wrongly considered evidence of events occurring prior to 6 November 2013—the date

on which she obtained sole legal and physical custody of April—in reaching its

conclusions of law. Because the court had already accounted for these prior events in

its 24 January 2014 review order, respondent-mother argues that the same evidence

could not then be used to modify custody. Therefore, according to respondent-mother,

“the relevant time frame in this case is 6 November 2013 to [6] January 2015”—the

approximate date intervenor filed her motion in the cause.

      The “substantial change in circumstances” standard applies to a motion to

modify a civil custody order under N.C. Gen. Stat. § 50-13.7(a) (2015), which requires

“a showing of changed circumstances by either party or anyone interested.” See



                                         - 10 -
                                     IN RE: A.C.

                                  Opinion of the Court



Andrews v. Andrews, 217 N.C. App. 154, 157, 719 S.E.2d 128, 130 (2011) (“Our case

law has interpreted this standard to require a showing of a substantial change in

circumstances affecting the welfare of the child.” (citation and quotation marks

omitted)), disc. review denied, 365 N.C. 561, 722 S.E.2d 595 (2012). The controlling

statute here, N.C. Gen. Stat. § 7B-1000(a) (2015), provides in pertinent part:

                    Upon motion in the cause or petition, and after
             notice, the court may conduct a review hearing to
             determine whether the order of the court is in the best
             interests of the juvenile, and the court may modify or
             vacate the order in light of changes in circumstances or the
             needs of the juvenile.

(Emphasis added.) In construing substantively identical language in former N.C.

Gen. Stat. § 7A-664(a), we held that the statute authorized the court to modify a

custody order upon a change in circumstances or “upon a showing that the needs of

the juvenile had changed such that it was in her best interest that the order be

modified[.]” In re Botsford, 75 N.C. App. 72, 75, 330 S.E.2d 23, 25 (1985).

      Nonetheless, we agree with respondent-mother that the burden fell upon

intervenor to demonstrate “changes” warranting a modification of the custody

arrangement established by the 24 January 2014 review order. See N.C. Gen. Stat.

§ 7B-1000(a). By definition, such changes must have either occurred or come to light

subsequent to the establishment of the status quo which intervenor sought to modify.

See Hensley v. Hensley, 21 N.C. App. 306, 307, 204 S.E.2d 228, 229 (1974) (requiring

a “showing that circumstances have changed between the time of the [custody] order


                                         - 11 -
                                      IN RE: A.C.

                                   Opinion of the Court



and the time of the hearing on [the] motion [to modify]”); Newsome v. Newsome, 42
N.C. App. 416, 425, 256 S.E.2d 849, 854 (1979) (allowing court to consider “facts

pertinent to the custody issue [which] were not disclosed to the court at the time the

original custody decree was rendered”). Here, the trial court awarded respondent-

mother legal and physical custody of April at the 6 November 2013 review hearing,

and entered the attendant review order on 24 January 2014.

      However, in assessing whether a change had occurred, the trial court was free

to consider the historical facts of the case in assessing what occurred after

respondent-mother was awarded custody of April. While a court may not rely on prior

events to find changed circumstances, it may certainly consider facts at issue in light

of prior events. Cf. Cantrell v. Wishon, 141 N.C. App. 340, 344, 540 S.E.2d 804, 806-

07 (2000) (“[T]he trial court erroneously placed no emphasis on the mother’s past

behavior, however inconsistent with her rights and responsibilities as a parent[;] . . .

. failed to consider the long-term relationship between the mother and her children; .

. . and failed to make findings on the mother’s role in building the relationship

between her children and the [nonparent custodians].”).

      Insofar as respondent-mother faults the trial court for considering evidence

and making findings about events that occurred prior to 6 November 2013, we find

her objection without merit. Respondent-mother’s blanket exception to “[f]indings of

fact 16-19, 31-32, parts of 33, and parts of 40” is overruled. Cf. In re Beasley, 147 N.C.



                                          - 12 -
                                       IN RE: A.C.

                                    Opinion of the Court



App. 399, 405, 555 S.E.2d 643, 647 (2001) (holding that a “broadside exception that

the trial court’s conclusion of law is not supported by the evidence, does not present

for review the sufficiency of the evidence to support the entire body of the findings of

fact”).

            III. Respondent-Mother’s Constitutionally Protected Status

          Respondent-mother next challenges the trial court’s conclusions that she “has

acted in a manner inconsistent with her constitutionally protected paramount status

as a parent” and that she was unfit to have primary physical custody of April. We

review these conclusions of law de novo. See Boseman v. Jarrell, 364 N.C. 537, 549,

704 S.E.2d 494, 502 (2010).

          “[P]arents have a constitutionally protected right to the custody, care and

control of their child, absent a showing of unfitness to care for the child.” Cantrell,
141 N.C. App. at 342, 540 S.E.2d at 806. “So long as a parent has this paramount

interest in the custody of his or her children,” the parent’s interest prevails in any

custody dispute with a nonparent, regardless of the best interests of the child.

Boseman, 364 N.C. at 549, 704 S.E.2d at 503; accord Petersen v. Rogers, 337 N.C. 397,

403-04, 445 S.E.2d 901, 905 (1994).        However, “[a] parent loses this paramount

interest if he or she is found to be unfit or acts inconsistently with his or her

constitutionally protected status.” Boseman, 364 N.C. at 549, 704 S.E.2d at 503

(citation and quotation marks omitted); see also Cantrell, 141 N.C. App. at 342, 540



                                           - 13 -
                                      IN RE: A.C.

                                   Opinion of the Court



S.E.2d at 806 (“[A] parent may lose the constitutionally protected paramount right to

child custody if the parent’s conduct is inconsistent with this presumption or if the

parent fails to shoulder the responsibilities that are attendant to rearing a child.”).

Once a parent cedes his or her protected status, custody issues must be resolved based

on the best interests of the child. Price v. Howard, 346 N.C. 68, 79, 484 S.E.2d 528,

534-35 (1997).

       A. Action Inconsistent with Constitutionally Protected Status

      “[T]here is no bright line beyond which a parent’s conduct” amounts to action

inconsistent with the parent’s constitutionally protected paramount status.

Boseman, 364 N.C. at 549, 704 S.E.2d at 503. Our Supreme Court has emphasized

the “fact-sensitive” nature of the inquiry, as well as the need to examine each parent’s

circumstances on a “case-by-case basis[.]”         See id. at 550, 704 S.E.2d at 503

(“[D]etermining whether the trial court erred is a fact-sensitive inquiry[.]”); Price, 346
N.C. at 79, 484 S.E.2d at 534-35 (“Unfitness, neglect, and abandonment clearly

constitute conduct inconsistent with the protected status parents may enjoy. Other

types of conduct, which must be viewed on a case-by-case basis, can also rise to this

level so as to be inconsistent with the protected status of natural parents.”). The

court must consider “both the legal parent’s conduct and his or her intentions” vis-à-

vis the child. Estroff v. Chatterjee, 190 N.C. App. 61, 70, 660 S.E.2d 73, 78-79 (2008).

                         1. Respondent-mother’s conduct



                                          - 14 -
                                        IN RE: A.C.

                                     Opinion of the Court



      In Price v. Howard, the court articulated the following principle that guides

our determination of whether respondent-mother’s actions were inconsistent with her

constitutionally protected status:

             [T]he legal right of a parent to custody may yield to the
             interests of the child where the “parent has voluntarily
             permitted the child to remain continuously in the custody
             of others in their home, and has taken little interest in [the
             child], thereby substituting such others in his own place, so
             that they stand in loco parentis to the child, and continuing
             this condition of affairs for so long a time that the love and
             affection of the child and the foster parents have become
             mutually engaged, to the extent that a severance of this
             relationship would tear the heart of the child[] and mar his
             happiness[.]”

Price, 346 N.C. at 75, 484 S.E.2d at 532 (quoting In re Gibbons, 247 N.C. 273, 280,

101 S.E.2d 16, 21-22 (1957)). Likewise, in Boseman v. Jarrell, the court held that “if

a parent cedes paramount decision-making authority, then, so long as he or she

creates no expectation that the arrangement is for only a temporary period, that

parent has acted inconsistently with his or her paramount parental status.”

Boseman, 364 N.C. at 552, 704 S.E.2d at 504. The Price Court recognized, however,

“there are circumstances where the responsibility of a parent to act in the best

interest of his or her child would require a temporary relinquishment of custody, such

as under a foster-parent agreement or during a period of service in the military, a

period of poor health, or a search for employment.” Price, 346 N.C. at 83, 484 S.E.2d

at 537.   When this kind of temporary arrangement is necessary, the parent



                                            - 15 -
                                                   IN RE: A.C.

                                               Opinion of the Court



nonetheless bears some responsibility for preserving his or her constitutionally

protected status:

                  [T]he parent should notify the custodian upon
                  relinquishment of custody that the relinquishment is
                  temporary, and the parent should avoid conduct
                  inconsistent with the protected parental interests. Such
                  conduct would, of course, need to be viewed on a case-by-
                  case basis, but may include failure to maintain personal
                  contact with the child or failure to resume custody when
                  able.

Id. at 83-84, 484 S.E.2d at 537.

         The trial court made the following findings of fact4 regarding respondent-

mother’s conduct after being awarded custody of April in November 2013:

                  6.     The intervener became the caretaker for the juvenile
                  [April] on May 4, 2012, pursuant to a kinship placement. . .
                  . [April] was five months old at the time of placement with
                  the intervener.

                  ....

                  9.   At the time of the filing of the Juvenile Petition, in
                  August 2012, the respondent mother was pregnant with
                  [Megan]. Upon her birth, [Megan] was immediately placed


         4   Throughout her second argument in her appellant’s brief, respondent-mother objects
generally to many of the trial court’s enumerated findings of fact, to wit: “[F[inding[s] of fact 61-65[;]
. . . . “finding[s] of fact 22-24 [and] 43[;] . . . . [f]inding of fact 64[;]” . . . . [f]inding of fact 21[;] . . . .
findings 25-28[;] . . . [f]indings of fact 37-38[; and] . . . . [f]indings of fact 30-34, and 36[.]” Each of these
numbered findings consist of multiple evidentiary facts in paragraphs of varying length. Finding of
Fact 61, for example, consists of twenty-one lines of single-spaced text. The great majority of
respondent-mother’s objections amount to the claim that the trial court should have credited her
testimony, rather than the testimony of intervenor and other witnesses. Issues of credibility and the
weight to be given to witness testimony “must be resolved by the trial court and are not a basis for
overturning a finding of fact.” Elliott v. Muehlbach, 173 N.C. App. 709, 714, 620 S.E.2d 266, 270 (2005).
Absent a more particularized argument as to particular facts, we decline to review the findings alluded
to in respondent-mother’s broadside exceptions. Cf. Beasley, 147 N.C. App. at 405, 555 S.E.2d at 647.

                                                       - 16 -
                        IN RE: A.C.

                     Opinion of the Court



with the intervener by [DSS] with the consent of the
respondent parents.

....

13.    Pursuant to a Review Order entered at the
November 6, 2013[] term of Buncombe County Juvenile
Court (hereafter “the Review Order”), sole legal and
physical custody of [April] was returned to the respondent
mother . . . . The juvenile court retained jurisdiction over
[April]. The respondent mother was ordered to engage in
and complete a parenting class; engage in mental health
counseling with the minor child and follow all treatment
recommendations; and continue family counseling with the
minor child.

14.   The respondent mother did complete the . . .
parenting course on December 2, 2013. She initiated
counseling with Ilene Procida . . . on November 18, 2013,
but according to Ms. Procida’s records, she only attended
one session in person in 2013. Ms. Procida’s records noted
a phone call from the respondent mother in December
2013, along with a note at that time that services were
being discontinued. . . . There is no evidence that the
respondent mother engaged in any counseling services
from the time of that call through the end of 2014.

....

16.   The respondent mother’s family, and specifically the
intervener and both of her parents, . . . significantly
supported the respondent mother in 2013 and made it
possible for [her] to meet all criteria necessary to regain
legal custody of [April]. The intervener provided the
respondent mother with a job at the Turkey Creek Café,
which the intervener co-owned. [Her father] provided the
respondent mother with free housing. All three relatives
supervised the respondent mother’s visits with [April]
under the juvenile court’s orders. Because the respondent
mother had no transportation during 2013, all three


                            - 17 -
                                            IN RE: A.C.

                                         Opinion of the Court



               relatives provided the respondent mother transportation to
               therapy sessions, parenting classes, visitations, work, and
               essentially anywhere else [she] needed to go.

               ....

               21.    On November 6, 2013, the respondent mother did
               not make any effort to pick up [April] or otherwise take
               physical custody of her; did not articulate a plan to the
               intervener regarding how to transition custody back to her;
               and did not provide the intervener with any date or other
               anticipated length of time after which she intended to
               assume physical custody of the juvenile. Despite the
               intention of the respondent mother to leave the juvenile
               with the intervener and not assume custody, she did not
               provide the intervener with any legal mechanism to
               provide medical or educational care for the child, such as a
               power of attorney.

               22.   Following the entry of the Review Order, [April]
               remained in the physical custody of the intervener for more
               than thirteen (13) additional months, until December 19,
               2014. During this time period, the respondent mother did
               not spend any overnights with the juvenile that were not
               supervised by one of her family members, in the home of a
               family member.[5]

               23.    From November 6, 2013, until December 19, 2014,
               the respondent mother only sporadically visited with
               [April] and did not adhere to any set visitation schedule.
               She would on occasion interact with [April] and [Megan]
               during her work hours at the Turkey Creek Café until her
               employment there ended in January of 2014. When her
               employment there ended, the respondent mother would


       5  Respondent-mother objects to the trial court’s use of the word “supervised” in this finding of
fact. But the trial court did not suggest that respondent-mother’s visits were pursuant to supervised
visitation and properly recognized that respondent-mother had been awarded custody at the 6
November 2013 hearing. The trial court used the word “supervised” to indicate that respondent-
mother did not spend an overnight visit with the juvenile alone or remove her from the family
member’s home during these overnight visits.

                                                - 18 -
                        IN RE: A.C.

                     Opinion of the Court



occasionally text the intervener in an effort to schedule a
visit with little notice . . . . The respondent mother rarely
visited the juvenile for more than a half hour to an hour
per week during this time period, and at times would go
weeks without visiting with her. The respondent mother
and her boyfriend [Mr. C.] took [April] and [Megan] away
from a family member’s home for unsupervised time for a
few hours on only two occasions during this period.

24.    From November 6, 2013, until December 19, 2014,
the respondent mother did not regularly call the intervener
to speak to [April] or [Megan]. She would sporadically text
the intervener to ask “How’s my girls?”, but such texts were
not on a regular basis.

25.    From November 6, 2013, until December 19, 2014,
the respondent mother did not provide any financial
assistance to either the intervener or her parents for the
benefit of [April]. On a few rare occasions, she brought
clothes or diapers to the intervener for [April]. She was not
regularly paying child support, as is evidenced by an order
for arrest issued for the respondent mother for outstanding
child support in the amount of $2,675.55 in Madison
County file number 13 CVD 198. When [she was] arrested
on that order on December 20, 2014, [Mr. C.] was able to .
. . pay the amount of child support arrears in full on that
same date.

26.    From November 6, 2013, until approximately July
2014, the respondent mother was living rent-free with
family members and friends and had no vehicle and thus
no transportation costs. She was sporadically employed
during this period of time. When asked by her father . . .
around December of 2013 to assist with the increased
utility costs after she moved into his home, the respondent
mother refused, stating that she needed to help [Mr. C.]
make his truck payment. The respondent mother and [Mr.
C.] spent at least two weekends in a hotel in Pigeon Forge,
Tennessee, in late 2013 or early 2014, and the respondent
mother paid for both [Mr. C.’s] and his friend’s hotel room


                            - 19 -
                        IN RE: A.C.

                     Opinion of the Court



and restaurant meals during one of those weekends[.] . . .
The respondent mother has maintained gainful
employment . . . from June 2014 through this hearing.

27.   From November 6, 2013, until December 19, 2014,
the respondent mother was able-bodied, capable of
maintaining gainful employment, and owed a duty of
support to [April].

28.     From November 6, 2013, until December 19, 2014,
the intervener provided for all of [April’s] needs, as well as
[Megan’s] needs, with assistance from [April’s] maternal
grandparents during her working hours. The intervener
fed, clothed, and cared for the daily needs of [April] during
this time. The intervener enrolled the juvenile in day
care[,] . . . enrolled the juvenile in a dance class, and
nurtured the juvenile’s love of horses by purchasing her a
horse and regularly attending horse shows with [April] and
[Megan]. Either the intervener or one of her parents
handled all medical appointments for [April] during this
time.

....

62.     The respondent mother voluntarily allowed custody
of [April] to remain with the intervener for an indefinite
period of time following the return of legal custody to her
on November 6, 2013, with no notice to the intervener that
such relinquishment of custody would only be temporary.
She failed to advise the intervener of an end date to the
intervener’s period of custody, failed to establish a
transitional plan with the intervener regarding her
resumption of custody, and failed to notify the intervener
in a clear and definite manner that she intended to resume
custody of [April]. The respondent mother induced the
intervener, [April], and [Megan] to flourish as a family unit
in a relationship of love and duty with no expectation that
it would be terminated.

63.    The intervener and the respondent mother never


                            - 20 -
                                      IN RE: A.C.

                                   Opinion of the Court



               agreed that the surrender of [April’s] custody to the
               intervener would be temporary.

               64.    The respondent mother was legally and physically
               able to resume custody of [April] on November 6, 2013, and
               she induced the court to believe the same by accepting the
               award of custody from the court on that date. By failing to
               resume custody when she was able on November 6, 2013,
               the respondent mother acted in a manner inconsistent with
               her constitutionally protected paramount status as a
               parent.

The order’s conclusions of law repeat the court’s determination that respondent-

mother “has acted in a manner inconsistent with her constitutionally protected

paramount status as a parent of the minor child [April].”

      As in Price, this case involves a voluntary act of the parent resulting in a

“relatively lengthy period of nonparent custody[.]” Price, 346 N.C. at 82, 484 S.E.2d

at 536 (citing Bennett v. Jeffreys, 356 N.E.2d 277 (N.Y. 1976)). Respondent-mother’s

conduct since obtaining sole legal and physical custody of April on 6 November 2013

represents an abdication of her parental role.

      Respondent-mother contends she was not prepared to assume physical custody

of April on 6 November 2013, notwithstanding her representations to the trial court

at the time.    The 24 January 2014 review order includes explicit findings that

respondent-mother “is willing and able to provide adequate care in a safe

environment” for April and that she “has adequate resources” to do so. Respondent-

mother is estopped to re-litigate the issue of her circumstances as of 6 November 2013



                                          - 21 -
                                          IN RE: A.C.

                                      Opinion of the Court



at a subsequent hearing on intervenor’s motion to modify custody in 2015. See

Newsome, 42 N.C. App. at 425, 256 S.E.2d at 854. By her own account, respondent-

mother was “completely honest with the Court” about her housing situation when she

testified at the 6 November 2013 review hearing. She cannot now claim her housing

“was not big enough” for April. See id. (“[A] prior decree is not res judicata as to those

facts not before the court.” (emphasis added)).

      Respondent-mother challenges the trial court’s findings that she visited April

and asked intervenor about her only “sporadically” between 6 November 2013 and 19

December 2014. These findings are amply supported by intervenor’s testimony and

the testimonies of April’s maternal grandmother and grandfather, who kept April for

intervenor on alternate weekends.6             Respondent-mother’s assertion that she

maintained “extensive and consistent” contact with April is flatly contradicted by the

accounts of these witnesses. (Original in italics.) The trial court was entitled to weigh

this competing evidence and determine the credibility of each witness. In re Hughes,

74 N.C. App. 751, 759, 330 S.E.2d 213, 218 (1985). The court was further entitled to

view respondent-mother’s lack of engagement with April as conduct inconsistent with

her constitutionally protected status as parent. See McRoy v. Hodges, 160 N.C. App.
381, 387, 585 S.E.2d 441, 445 (2003).




      6   The grandmother and grandfather are separated.

                                             - 22 -
                                     IN RE: A.C.

                                  Opinion of the Court



      Respondent-mother also objects to the findings regarding her failure to provide

intervenor with financial support for April’s care. She notes that “April’s needs were

appropriately met” at all times after respondent-mother obtained sole custody of the

child on 6 November 2013.        (Original in italics.)   Regardless of intervenor’s

performance in caring for April, respondent-mother’s failure to provide financial

support for her child was properly considered in determining whether she had acted

inconsistently with her constitutionally protected status. See Price, 346 N.C. at 77,

484 S.E.2d at 533 (discussing Lehr v. Robertson, 463 U.S. 248, 262, 77 L. Ed. 2d 614,

627 (1983)).    Respondent-mother’s assertion that she provided assistance to

intervenor “[w]hen financially able to do so” is contradicted by the testimony of both

intervenor and April’s grandfather. The court was entitled to credit the version of

events provided by these witnesses. Its findings are also corroborated by respondent-

mother’s arrest for non-payment of child support in December 2014.

      We find unavailing respondent-mother’s reliance on our decision in Grindstaff

v. Byers, 152 N.C. App. 288, 567 S.E.2d 429 (2002). The father in Grindstaff—who

“was working two jobs and did not have adequate room for the children”—signed a

formal custody agreement placing the children in the care of their maternal

grandmother. Id. at 290, 567 S.E.2d at 430. The agreement did not specify a duration

but was understood by all parties to be temporary. Id. at 296, 567 S.E.2d at 434.

Nine months later, when respondent-father refused to return the children to the



                                         - 23 -
                                     IN RE: A.C.

                                  Opinion of the Court



grandmother after a visitation, she filed an action for custody. Id. at 290-91, 567

S.E.2d at 430-31. Reversing an order granting custody to the grandmother, we found

“no evidence in the record[] that the [father] acted inconsistent[ly] with his

constitutionally protected status.” Id. at 298, 567 S.E.2d at 435. We noted that the

father “maintained or attempted to maintain contact and support for his children,

and that he resumed custody when his circumstances permitted.” Id. at 297, 567

S.E.2d at 434. The “overwhelming evidence” showed that the father “supported the

children financially,” kept in contact through regular visitation and phone calls,

attended the children’s medical appointments, provided their health insurance, and

paid for their daycare. Id. at 297-98, 567 S.E.2d at 434-35.

      As recounted in the trial court’s findings, respondent-mother’s actions stand in

stark contrast to the conduct of the father in Grindstaff. Respondent-mother placed

April with intervenor in May 2012, rather than live apart from her then-boyfriend.

She allowed April’s newborn sister Megan to join April in intervenor’s home in

October 2012. Rather than reclaim April on 6 November 2013, respondent-mother

left her and her younger sister in intervenor’s uninterrupted care until 19 December

2014. During this period, respondent-mother had little meaningful interaction with

April and made no effort to provide for her financially. Respondent-mother thus “not

only created the family unit that [intervenor] and the child have established, but also




                                         - 24 -
                                       IN RE: A.C.

                                    Opinion of the Court



induced them to allow that family unit to flourish . . . with no expectations that it

would be terminated.” Price, 346 N.C. at 83, 484 S.E.2d at 537.

                       2. Respondent-mother’s intentions

      Respondent-mother insists that she intended April’s placement with

intervenor to be temporary and that intervenor was aware of her intentions. See id.

(“[I]f defendant and plaintiff agreed that plaintiff would have custody of the child only

for a temporary period of time and defendant sought custody at the end of that period,

she would still enjoy a constitutionally protected status absent other conduct

inconsistent with that status.”).     Respondent-mother points to the trial court’s

findings that she “refused to consent to a change in plan to guardianship at the

November 6, 2013 hearing” and that she “gloated [to intervenor] that she had ‘won’

custody of [April]” as they drove back to Turkey Creek Café following the hearing. As

the court further found, however,

             [o]n November 6, 2013, the respondent mother did not
             make any effort to pick up the juvenile or otherwise take
             physical custody of her; did not articulate a plan to the
             intervener regarding how to transition custody back to her;
             and did not provide the intervener with any date or other
             anticipated length of time after which she intended to
             assume physical custody of the juvenile. Despite the
             intention of the respondent mother to leave the juvenile
             with the intervener and not assume custody, she did not
             provide the intervener with any legal mechanism to
             provide medical or educational care for the child, such as a
             power of attorney.




                                           - 25 -
                                       IN RE: A.C.

                                    Opinion of the Court



In light of her subsequent conduct, respondent-mother’s mere refusal to authorize

intervenor’s appointment as April’s guardian does not evince an intention to assume

her responsibilities as a parent.

      Respondent-mother further claims she informed intervenor during a car ride

in March 2014 that “she wanted to get her life together so she could have her girls”

with her. She testified that intervenor responded by threatening her with a handgun

and promising a “blood bath” if she attempted to take April away from intervenor.

According to respondent-mother, she did not broach the subject again “due to the fear

that her sister and father would cause physical harm to her[.]”

      The trial court explicitly found not credible “the respondent-mother’s claims

that she did not assume custody of [April] until December 19, 2014, due to her fear

that the [intervenor] might cause bodily harm to her.” The court’s findings cite

respondent-mother’s history of relying on intervenor “for all of her needs” including

“comfort and support” as well as respondent-mother’s acknowledgement that

intervenor “has never assaulted her as an adult and . . . has never been charged with

any crime[.]”    The court noted that intervenor “begrudgingly but voluntarily

relinquished custody of [Megan]” to respondent-mother in December 2014 and

“followed the proper legal channels” in attempting to regain custody of both children.

The court found that respondent-mother thus “had no reasonable basis to believe that




                                           - 26 -
                                     IN RE: A.C.

                                  Opinion of the Court



she could not exercise her custodial rights to [April] due to any risk of harm posed by

the [intervenor].”

      Respondent-mother described her intentions toward April as follows:

             [Respondent-mother:] (Inaudible). I knew that one day I
             was going to get my children, as soon as I possibly could
             and could overcome my fear.

             [Intervenor’s counsel:] But you never articulated to
             [intervenor] any specific plan, a time-line or other specific
             plan of, “These are the steps I’m going to take to get them
             back by this day[”?]

             [Respondent-mother:] Not by a certain day. No, ma’am.

             [Intervenor’s counsel:] It was a very general vague, “I want
             to get my life together and get them back one day[”?]

             [Respondent-mother:] Yes.

Intervenor offered the following account of respondent-mother’s stated intentions

toward April:

             [Guardian ad litem’s counsel:] . . . When [respondent-
             mother] regained custody in November of 2013, when she
             left court that day, was there some kind of conversation?
             Did she come to you and say, “I have custody now. Let’s
             talk about how I’m going to get the kids.”[?] Did that ever
             happen?

             [Intervenor:] She—no. She rode back to Turkey Creek
             Café with me. And it was pretty much like this, “I won
             custody. You didn’t. Game over,” and just went on with
             her life like, you know, nothing had changed. . . .
                    But she never attempted—it was never a
             conversation of, “Okay. Well, I’ve got my kids. You know,
             what’s our next step?” That was never, ever brought up.


                                         - 27 -
                                     IN RE: A.C.

                                  Opinion of the Court




Regarding the March 2014 car ride, intervenor testified that she asked respondent-

mother “what her intentions were[,]” and that respondent-mother replied “that she

would like to let the girls come stay with her and [Mr. C.] at some point, but that was

about . . . the extent of that conversation.” Intervenor did not recall threatening a

“blood bath” to prevent respondent-mother from taking physical custody of the

children.

      It is true the trial court must consider “both the legal parent’s conduct and his

or her intentions” in determining whether the parent acted inconsistently with her

constitutionally protected status. See Estroff, 190 N.C. App. at 70, 660 S.E.2d at 78-

79. As revealed by her testimony, however, respondent-mother’s intentions were

vague, inchoate, and conveyed to intervenor on just two occasions—immediately after

the 6 November 2013 review hearing, and during a car ride in March 2014. Her

professed intentions were also completely at odds with her behavior toward April

throughout this period. As the trial court found,

             [t]he respondent mother voluntarily allowed custody of the
             juvenile to remain with the intervener for an indefinite
             period of time following the return of legal custody to her
             on November 6, 2013, with no notice to the intervener that
             such relinquishment of custody would only be temporary.
             She failed to advise the intervener of an end date to the
             intervener’s period of custody, failed to establish a
             transitional plan with the intervener regarding her
             resumption of custody, and failed to notify the intervener
             in a clear and definite manner that she intended to resume
             custody of the juvenile.


                                         - 28 -
                                      IN RE: A.C.

                                   Opinion of the Court




These findings are entirely consistent with both respondent-mother’s and

intervenor’s testimony.

      It is axiomatic that a party’s “[i]ntent is a mental attitude seldom provable by

direct evidence” and “must ordinarily be proved by circumstances from which it may

be inferred.” State v. Campbell, 368 N.C. 83, 87, 772 S.E.2d 440, 444 (2015) (citation

omitted). Where “different inference[s] may be drawn from the evidence, [the trial

court] alone determines which inferences to draw and which to reject.” In re Hughes,
74 N.C. App. at 759, 330 S.E.2d at 218. Here, the trial court found that respondent-

mother “induced the [intervenor], [April], and [Megan] to flourish as a family unit in

a relationship of love and duty with no expectation that it would be terminated.”

Inasmuch as “an individual is presumed to intend the natural consequences of the

individual’s actions[,]” it was reasonable for the trial court to infer that respondent-

mother had no meaningful intention that intervenor’s custody of April be temporary.

In re J.L.B.M., 176 N.C. App. 613, 627-28, 627 S.E.2d 239, 248 (2006) (citing State v.

Grigsby, 351 N.C. 454, 457, 526 S.E.2d 460, 462 (2000)).

      We hold that clear, cogent, and convincing evidence supports the trial court’s

findings of fact, which in turn support the trial court’s conclusion of law that

respondent-mother “acted in a manner inconsistent with her constitutionally

protected paramount status” as April’s parent.

                                    B. Unfitness


                                          - 29 -
                                       IN RE: A.C.

                                    Opinion of the Court



      Respondent-mother also challenges the trial court’s determination that she is

“unfit at this time to exercise the primary physical custody” of April. She contends

the court’s findings mischaracterize her as “easily agitated, aggressive, and violent”

based on a single instance when she allegedly slapped April in the face in May 2014

and accounts of respondent-mother’s cruelty to animals and other “childhood

behavior” unrelated to her present parenting abilities. Respondent-mother notes that

she and Mr. C. have custody of their infant son and care for him appropriately.

      Because we have upheld the trial court’s conclusion that respondent-mother

acted inconsistently with her constitutionally protected status as April’s parent, we

need not also review the court’s determination of her unfitness. As our Supreme

Court has explained,

             a natural parent may lose his [or her] constitutionally
             protected right to the control of his [or her] children in one
             of two ways: (1) by a finding of unfitness of the natural
             parent, or (2) where the natural parent’s conduct is
             inconsistent with his or her constitutionally protected
             status. Therefore, . . . the trial court’s finding of [a parent’s]
             fitness . . . [does] not preclude it from granting joint or
             paramount custody to [a nonparent], based upon its finding
             that [the parent’s] conduct was inconsistent with his [or
             her] constitutionally protected status.

David N., 359 N.C. at 307, 608 S.E.2d at 753 (emphasis added). Once the court

concluded that respondent-mother had acted inconsistently with her status as a

parent, it was required to apply the “best interest of the child” standard when ruling

on intervenor’s motion for custody. See Price, 346 N.C. at 79, 484 S.E.2d at 534-35;


                                           - 30 -
                                            IN RE: A.C.

                                        Opinion of the Court



see also N.C. Gen. Stat. §§ 7B-903(a), -906.1(i) (2015) (prescribing a “best interests of

the juvenile” standard for dispositions and review hearings). Accordingly, we decline

to address respondent-mother’s argument regarding the trial court’s second basis for

applying the “best interest of the child” test. Cf. In re P.L.P., 173 N.C. App. 1, 8, 618
S.E.2d 241, 246 (2005) (If one of the trial court’s grounds for termination of parental

rights is valid, “it is unnecessary to address the remaining grounds.”), aff’d per

curiam, 360 N.C. 360, 625 S.E.2d 779 (2006).

                      IV. Substantial Change in Circumstances

       Respondent mother next argues that the “trial court erred when it concluded

as a matter of law that a substantial change of circumstances had occurred” as

required “to warrant a modification of the permanent custody order from the 6

November 2013 [review] hearing.”7 (Portion of original in all caps.) She claims the

court impermissibly considered evidence of April’s mental health and behavioral

changes that postdated intervenor’s filing of her motion to modify child custody on or

about 6 January 2015. Respondent-mother further contends that the evidence fails

to establish “that a ‘nexus’ exists between the changed circumstances and the welfare




       7  Unlike N.C. Gen. Stat. § 50-13.7(a), the Juvenile Code allows the court to modify custody in
an abuse, neglect, or dependency proceeding “in light of changes in circumstances or the needs of the
juvenile.” N.C. Gen. Stat. § 7B-1000(a) (emphasis added); see also Botsford, 75 N.C. App. at 75, 330
S.E.2d at 25. Because this distinction between the juvenile court and civil court standards does not
affect our analysis, we adopt the parties’ framing of the issue.

                                               - 31 -
                                     IN RE: A.C.

                                  Opinion of the Court



of the child[.]” (Quoting Shipman v. Shipman, 357 N.C. 471, 478, 586 S.E.2d 250,

255-56 (2003)).

      “[O]nce the custody of a minor child is judicially determined, that order of the

court cannot be modified until it is determined that (1) there has been a substantial

change in circumstances affecting the welfare of the child; and (2) a change in custody

is in the best interest of the child.” Hibshman v. Hibshman, 212 N.C. App. 113, 121,

710 S.E.2d 438, 443 (2011) (citation and ellipsis omitted). “[T]he evidence must

demonstrate a connection between the substantial change in circumstances and the

welfare of the child, and flowing from that prerequisite is the requirement that the

trial court make findings of fact regarding that connection.” Shipman, 357 N.C. at

478, 586 S.E.2d at 255. However, “[w]here the ‘effects of the substantial changes in

circumstances on the minor child are self-evident,’ there is no need for evidence

directly linking the change to the effect on the child.” Lang v. Lang, 197 N.C. App.
746, 750, 678 S.E.2d 395, 398 (2009) (ellipsis omitted) (quoting Shipman, 357 N.C. at

479, 586 S.E.2d at 256).

      The evidence and the trial court’s findings amply support its conclusion that

“[t]here has been a substantial change in circumstances affecting the general welfare

and best interest of [April] since the Review Order entered [after] the November 6,

2013 hearing.” The findings reflect respondent-mother’s abdication of her parental

role since 6 November 2013, as well as her perpetuation of intervenor, April, and



                                         - 32 -
                                     IN RE: A.C.

                                  Opinion of the Court



Megan “as a family unit in a relationship of love and duty with no expectation that it

would be terminated.” This substantial change in circumstances was compounded by

respondent-mother’s decision on 19 December 2014 to wrest April from the only home

and caretaker she had known since May 2012, without any notice or transition plan.

After regaining custody of April on 21 January 2015, respondent-mother “did not

allow the [intervenor] any contact with [April] for six weeks” until the District Court

in Madison County granted respondent-mother supervised visitation with Megan.

Respondent-mother did not return April to her daycare and “refused to allow [April]

any contact with [her] extended family members,” other than her grandmother, until

the court ordered her to do so on 16 April 2015.

      The evidence and the trial court’s findings also make plain the adverse effect

of the change in circumstances on April. After obtaining emergency custody from the

District Court in Madison County on 21 December 2014, intervenor observed

behavioral changes in April that included “clinginess to the [intervenor,]” aggression

toward Megan, a refusal to nap, and “multiple episodes of aggression toward other

children” at daycare. Since returning to respondent-mother’s custody in January

2015, April has experienced “extreme difficulty” and distress during transfers back

to respondent-mother after visits with intervenor.

      The trial court’s findings also include the observations of two therapists who

worked with April in early 2015. Kristie Sluder performed an intake assessment of



                                         - 33 -
                                             IN RE: A.C.

                                          Opinion of the Court



April at intervenor’s request on 11 January 2015. Ms. Sluder described April as

“clingy[,]” physically possessive of intervenor, and “needing constant reassurance

from [intervenor]” in a manner “out of the scale of normal development” for a child of

April’s age. Noting the importance of “stability” and “[s]ecure attachments” to early

childhood development, Ms. Sluder diagnosed April with adjustment disorder and

attributed her maladaptive behaviors “to the changes in custody that had occurred

in” December 2014 and January 2015. Ms. Sluder described respondent-mother’s

sudden, unannounced reclamation of April on 19 December 2014 as “disturbing and

entirely negligent toward” April.

        Respondent-mother engaged Ilene Procida in February 2015 to replace Ms.

Sluder as April’s therapist. Ms. Procida testified that April “was very emotionally

attached” to intervenor and did not display a similar bond with respondent-mother.8

Having observed April as recently as the day before her testimony on 26 March 2015,

Ms. Procida described April as “very cautious and tentative around [her] mom” and

“very relaxed” with intervenor. Ms. Procida saw signs that respondent-mother was

coaching April, noting that April “constantly looks to her biological mother for

approval and for—or what to say next” and will “say one thing to [Ms. Procida] if she’s

alone and then something different if Mom is in the room.” April had confided to Ms.


        8  Although respondent-mother casts Ms. Procida’s testimony as “unreliable” in light of her
difficulty “recalling dates and pertinent information about April’s case[,]” the trial court’s credibility
determinations are not a viable basis for relief on appeal. See Elliott, 173 N.C. App. at 714, 620 S.E.2d
at 270.

                                                 - 34 -
                                      IN RE: A.C.

                                   Opinion of the Court



Procida “on multiple occasions that she wishes to be with her aunt.” Ms. Procida

opined that it would be “very upsetting, especially for a toddler[,]” to be suddenly

removed from her home and primary caretaker and described respondent-mother’s

abrupt reclamation of April on 19 December 2014 as “very traumatic” for April. Ms.

Procida characterized April and Megan’s relationship as “hugely important” to both

girls and believed it would be “wrong” to separate the sisters.

      We find no merit to respondent-mother’s argument that the trial court erred

in considering evidence of April’s mental health and behavior after 6 January 2015,

the approximate date intervenor filed her motion in the cause. “The party seeking to

have the custody order vacated has the burden of showing that circumstances have

changed between the time of the order and the time of the hearing on his motion.”

Hensley, 21 N.C. App. at 307, 204 S.E.2d at 229 (emphasis added); accord Crosby v.

Crosby, 272 N.C. 235, 237, 158 S.E.2d 77, 79 (1967) (discussing rule in child support

context). Section 7B-906.1 likewise allows the juvenile court at a review hearing to

consider “any evidence . . . that the court finds to be relevant, reliable, and necessary

to determine the needs of the juvenile and the most appropriate disposition.” N.C.

Gen. Stat. § 7B-906.1(c).

      In Lang, this Court held the effects of changed circumstances on the child to

be self-evident based on the trial court’s findings that “(1) the child needed ADHD

medication and [the father] was willing to provide it; (2) [the father] was ‘very



                                          - 35 -
                                      IN RE: A.C.

                                   Opinion of the Court



attentive to the child’s progress and behavior in school,’ while the mother was less

attentive; and (3) ‘[the father] had been more consistent in treating the child’s various

recurring medical conditions.’ ” Lang, 197 N.C. App. at 751, 678 S.E.2d at 399

(brackets omitted). We further found “the trial court’s consideration of the effect of

the changes in circumstances on the child [to be] implicit in these three findings in

the context of the whole order[.]” Id. at 751-52, 678 S.E.2d at 399.

       In this case, the direct connection between the substantial change in

circumstances and April’s well-being is both self-evident and explained in the trial

court’s order, as follows:

              In making the decision to assume custody of [April] on
              December 19, 2014, the respondent mother did not consider
              the trauma that [April] was likely to suffer in being
              removed from the only caregiver she knew, as well as her
              sister to whom she was extremely bonded; being denied
              access to that caregiver and all her extended family to
              whom she was extremely close; and being removed from
              her day care environment, all without advance notice to the
              child or any opportunity for her to physically or emotionally
              prepare for such a drastic change.

Respondent-mother’s argument is overruled.

                             V. Best Interest of the Child

       In addition to finding a substantial change in circumstances affecting April’s

welfare, the trial court was required to determine that “a change in custody is in the

best interest of the child.” Hibshman, 212 N.C. App. at 121, 710 S.E.2d at 443

(citation omitted). We review a trial court’s best interest determination for an abuse


                                          - 36 -
                                      IN RE: A.C.

                                   Opinion of the Court



of discretion. In re D.S.A., 181 N.C. App. 715, 720, 641 S.E.2d 18, 22 (2007). “A ruling

committed to a trial court’s discretion is to be accorded great deference and will be

upset only upon a showing that it was so arbitrary that it could not have been the

result of a reasoned decision.” White v. White, 312 N.C. 770, 777, 324 S.E.2d 829, 833

(1985).

      Respondent-mother does not directly contest the trial court’s assessment of

April’s best interest.   She instead contends that “the trial court is barred from

considering the child’s best interest without clear and cogent evidence that a

substantial change has occurred affecting April’s welfare.” Because we have rejected

respondent-mother’s premise that no actionable change in circumstances occurred,

her argument as to April’s best interest also fails. Moreover, we discern no abuse of

discretion in the trial court’s conclusion of law that “it is in the best interest of the

juvenile [April] that her sole care, custody, and control should be awarded to the

[intervenor], subject to visitation with the respondent parents[.]” We affirm the trial

court’s order.

      AFFIRMED.

      Chief Judge McGEE and Judge BRYANT concur.




                                          - 37 -